EXHIBIT 99.1 TransCanada PipeLines Limited EARNINGS COVERAGE Supplemental Financial Information (unaudited) Exhibit to June 30, 2011 Interim Consolidated Financial Statements June 30, 2011 The following financial ratios have been calculated on a consolidated basis for the respective twelve month period ended June 30, 2011 and are based on unaudited financial information.The financial ratios have been calculated based on financial information prepared in accordance with Canadian generally accepted accounting principles.The following ratios have been prepared based on net income: June 30, 2011 Earnings coverage on long-term debt excluding current liabilities 2.8 times Earnings coverage on long-term debt and first preferred shares excluding current liabilities 2.7 times Earnings coverage on long-term debt and current liabilities 2.7 times Earnings coverage on long-term debt, current liabilities and first preferred shares 2.7 times
